Citation Nr: 0823351	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-36 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel





INTRODUCTION

The veteran served on active military duty from April 1967 to 
August 1967 and from December 1967 to July 1971.  The 
veteran's period of service from April 1967 to August 1967 
was under honorable conditions.  The veteran's period of 
service from December 1967 to July 1971 was under conditions 
other than honorable.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Lincoln, Nebraska Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

With respect to the veteran's claims for entitlement to 
service connection for bilateral hearing loss and tinnitus, 
remand is required for additional development in accordance 
with VA's duty to assist.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  First, 
remand is required to obtain or attempt to obtain additional 
medical records.  In a July 2006 private medical record, Dr. 
Foss provided an audiogram graph, but did not provide numeric 
values for puretone decibel loss for each frequency.  Because 
the Board may not interpret graphical representations of 
audiometric data, it is unclear whether the veteran's 
diagnosed hearing loss of the right ear is hearing loss for 
VA purposes.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(holding that the Board may not interpret graphical 
representations of audiometric data); see also 38 C.F.R. 
§ 3.385 (2007).  These records are relevant to the issue of 
entitlement to service connection.  See 38 C.F.R. § 3.159(c) 
(noting that VA's duty to assist includes making reasonable 
efforts to obtain private medical records).

Second, remand is required to obtain a VA audiological 
examination regarding the etiology of bilateral hearing loss 
and tinnitus.  Although VA's duty to assist includes 
providing a medical examination when it is necessary to make 
a decision on a claim, the RO did not provide the veteran 
with an examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159.  Such development is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but: (1) contains 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran suffered an 
event, injury, or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  

In the instant case, there is competent evidence of left ear 
hearing loss for VA purposes.  There is also competent 
evidence of right ear hearing loss; however, without the 
numeric values for puretone decibel loss for each frequency, 
it is unclear whether this is hearing loss for VA purposes.  
In an August 2006 private practitioner's letter, the examiner 
diagnosed mild low frequency sloping to high frequency 
sensorineural hearing loss in the right ear and severe 
sensorineural hearing loss in the left ear.  The letter also 
noted that the veteran reported tinnitus.  In an August 2006 
tinnitus questionnaire, the veteran reported constant ringing 
of both ears.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002) (lay testimony may establish the presence of 
tinnitus because ringing in the ears is capable of lay 
observation).  

Second, the evidence of record establishes that the veteran 
experienced an event in service.  The veteran's DD Form 214 
showed that his military occupational specialty during his 
honorable period of service was Field Artillery.  The veteran 
earned an Expert medal for the M-14 Rifle.  In an August 2006 
tinnitus questionnaire, the veteran reported exposure to loud 
noises associated with rifles, machine guns, grenades, 
artillery, and diesel trucks while in service.  The veteran 
also reported that he first noticed tinnitus during military 
service in 1967.  An August 2006 private practitioner's 
letter indicated that the veteran's noise exposure while in 
service was without hearing protection.

Third, there is evidence of record that the veteran's current 
disabilities may be associated with active service.  An April 
1969 service medical record indicated that the veteran 
experienced a skull fracture as a result of a fall in January 
1969 during a period of dishonorable service.  The examiner 
noted that the veteran experienced tinnitus since that time 
"as with recruitment," but did not specify whether 
"recruitment" referred to the veteran's honorable or 
dishonorable period of service.  Additionally, in an August 
2006 private physician letter, the examiner opined that 
because of the veteran's history of inservice noise exposure 
to rifles, machine guns, grenades, artillery, and diesel 
trucks without hearing protection, it was "quite likely that 
this was the beginning" of the veteran's hearing loss and 
tinnitus.  The examiner stated that the type and degree of 
the veteran's hearing loss was consistent with noise-induced 
hearing loss.  Accordingly, remand is required to obtain a VA 
audiological examination as there is a current disability, an 
event in service, and evidence that indicates the veteran's 
current hearing loss may be associated with the inservice 
event.  38 C.F.R. § 3.159(c).

Accordingly, the case is remanded for the following action:

1.	The RO must contact C. A. Foss, Au.D., 
to obtain all records of treatment or 
examination.  The RO must obtain the 
July 2006 audiological examination 
results, to specifically include in 
numbers, the findings of puretone 
decibel loss at 500, 1000, 2000, 3000, 
and 4000 Hertz.  The RO must also 
obtain the results of the word 
recognition test, in percentages, using 
the Maryland CNC test.  All information 
obtained must be made part of the 
claims file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after 
making reasonable efforts to obtain 
named records the RO is unable to 
secure same, the RO must notify the 
veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain, (b) briefly explain 
the efforts that the RO made to obtain 
those records, and (c) describe any 
further action to be taken by the RO 
with respect to the claims.  The 
veteran must then be given the 
opportunity to respond.

2.	The RO must provide the veteran an 
appropriate VA examination to determine 
the etiology of any hearing loss and 
tinnitus found.  All pertinent 
symptomatology and findings must be 
reported in detail.  The veteran's 
entire claims file must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  Specifically, the 
examiner must review the veteran's 
service medical records from January 
1969 to July 1971.  All testing, to 
include an audiogram, must be 
performed.  Specifically, the results 
of the audiological examination must 
state, in numbers, the findings of 
puretone decibel loss at 500, 1000, 
2000, 3000, and 4000 Hertz and must 
also state the results of the word 
recognition test, in percentages, using 
the Maryland CNC test.  The examiner 
must be reminded that VA law and 
regulation does not preclude service 
connection for post-service hearing 
loss where hearing was within normal 
limits at the time of separation from 
service.  The examiner must record a 
detailed history of inservice and post-
service noise exposure.  After a review 
of the examination findings and the 
entire evidence of record, the examiner 
must render an opinion as to whether 
any current hearing loss and tinnitus 
are related to the veteran's period of 
honorable military service, to 
specifically include as due to noise 
exposure, or whether they are related 
to the injuries the veteran sustained 
during his dishonorable period of 
service.  A complete rationale for all 
opinions must be provided.  The 
examiner must support any opinion with 
citation to evidence in the record and 
not merely cite conclusions reached in 
prior private medical records.  If the 
examiner cannot provide the above 
requested opinions without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate 
in the development of the claims, and 
that the consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

4.	The examination report must be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.	After completing the above actions, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

